DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants’ arguments were not persuasive in regards to the prior art of Van and Berry, however, a more detailed response and rejection has been included in this office action and a new prior art has been also provided to show how the prior art is read upon by applicants currently presented claims.  Hence a new grounds of rejection with new art as well as maintained rejection with the prior art has been sent via a new non-final rejection.    

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 & 10-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mikkola et al., US PG Pub 2002/0047787 (hereafter Mikkola) in further view of Wako et al., US Patent 6,415,224 B1 (hereafter Wako).  

Regarding claims 1 & 10 where it is disclosed by Mikkola to have, “receiving, by one or more processors, a starting location and an ending location [paragraphs 10-12 and 84 where it is disclosed by Mikkola in paragraph 10-12 to have the user input a POI and in paragraph 84 to have the system input a current position/start point using GPS data].”  Where it is also disclosed by Mikkola to have, “receiving, by the one or more processors, a location of the first device, wherein the first device comprises a geographic location component and the location of the first device is provided by the geographic location component [where it is disclosed by Mikkola in paragraph 84 to have their system also provide the current location of the device using the GPS data and thus this is the geographical component, also shown in figure 5b]”.  It is also disclosed by Mikkola in at least paragraph 80 and shown in figure 5b to have their system also carry out the steps of, “determining, by the one or more processors, whether the location of the first device is approaching a location associated with a point of interest [where it can be seen in figure 5b to have their device show the direction of the POI and the distance to the POI as also described in paragraph 80].”  It is also disclosed by Mikkola to have, “wherein the turn directions are expressed to the user as instructions identifying the point of interest and a direction relative to the 
However it is not specifically disclosed by Mikkola to have their system, “receiving, by the one or more processors, a selected route for a first device wherein the selected route is selected based on the starting location, the ending location, and a plurality of routes previously travelled by client devices” and “receiving, by the one or more processors, a selected route for a first device wherein the selected route is selected based on the starting location, the ending location, and a plurality of routes previously travelled by client devices.”  
Wako is directed to a display method and system for navigation systems and in at least figure 5 and column 4 lines 25-40 describe their system also, “receiving, by the one or more processors, a selected route for a first device wherein the selected route is selected based on the starting location, the ending location, and a plurality of routes previously travelled by client devices”.  Whereby their system includes allowing the user to select a route or POI from one of the previously stored/used POI as shown in figure 5 box 68 “previous destination”.  They also indicate in figure 5 box 64 to use the destination which is required by the user which could also by a POI.  In figure 5 of Wako they show in box 62 which is show in a map to have the system show the current position of the user as indicated by “VCP”.  The VCP would be used to calculate the route to the POI/destination and would be used as the starting point for the routing.  Wako also discloses their system, “receiving, by the one or more processors, a selected route for a first device wherein the selected route is selected based on the starting location, the ending location, and a plurality of routes previously travelled by client devices.”  Where this is disclosed by Wako in at least column 2 lines 10-40 and shown in figure 1b, where it is shown that their 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Mikkola by the teachings of Wako, where they are both directed to the same field of endeavor of navigation devices.  Where one would have been motivated to modify Mikkola by the use of a known technique to improve a similar device in the same way as taught by Wako.  In this instance the modification of Mikkola whom does not specifically teach having detailed turn by turn direction for the user to follow and thus allow for the user to reach their destination by reducing the chance they make a mistake and also allowing the user of the navigation device to reach POI which they have never travelled to before, as taught by Wako.  
Regarding claim 10 which is the corresponding system claim for method claim 1 and thus rejected for the same reasons as stated for claim 1 above.  
Regarding claim 18 where it is disclosed by Mikkola to have their system also include:
“one or more processors” as shown in at least figure 2.  They also describe their system having “memory storing instructions, the instructions being executable by the one or more processors” where this is described in figure 2 box 230 and also paragraph 23.  They also disclose their system having “a geographic location component,” where this is described as the GPS device in paragraph 84.  Mikkola in at least paragraphs 10-12 and 84 discloses their system also “receiving a starting location and an ending location from a user of the device”.  Mikkola also teaches having “receiving a route for the device wherein the route is based on the starting location, the ending location, …, wherein the route includes a turn from a first street onto a 
However it is not specifically disclosed by Mikkola to have their system also, “a plurality of routes previously travelled by client devices”, “determining whether the current location of the device is approaching the turn location; determining whether the turn is associated with a location of a point of interest; determining whether a name of the second street is stored in a database; and providing turn instructions to a user via the device when the device is approaching the turn location; wherein the turn instructions comprise a name of a point of interest and a turn direction relative to the point of interest when the turn location is associated with the location of the point of interest; and wherein the turn instructions comprise the name of the second street when the name of the second street is stored in the database.”  
Wako is directed to a display method and system for navigation systems and in at least column 4 lines 25-40 and figure 5 box 68 they describe their system also  “a plurality of routes previously travelled by client devices” where the system can use previous destination/POI to 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Mikkola by the teachings of Wako, where they are both directed to the same field of endeavor of navigation devices.  Where one would have been motivated to modify Mikkola by the use of a known technique to improve a similar device in the same way as taught by Wako.  In this instance the modification of Mikkola whom does not specifically teach having detailed turn by turn direction for the user to follow and thus allow for the user to reach their destination by reducing the chance they make a mistake and also allowing the user of the navigation device to reach POI which they have never travelled to before, as taught by Wako.  
Regarding claims 2 & 11 where all the limitations of claim 1 are disclosed by Mikkola and Wako as described above.  Where it is further disclosed by Wako in at least figures 5 and 7 and column 9 lines 5-25 to have their system also, “the turn directions correspond with a street name stored in a database, wherein the turn directions identify the street name when the turn directions correspond with a street name stored in the database.”  Whereby the turn directions come from the database and also the street names come from the database to inform the user as to where to turn next to reach the POI/destination.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Mikkola by the teachings of Wako, where they are both directed to the same field of endeavor of navigation devices.  Where one would have been motivated to modify Mikkola by the use of a known technique to improve a similar device in the same way as taught by Wako.  In this instance the modification of Mikkola whom does not 
Regarding claims 3 & 12 where all the limitations of claim 1 are disclosed by Mikkola and Wako.  Where it is further disclosed by Wako in at least figures 5 & 7 and described in at least column 9 lines 5-25 to have their system show the next turn direction which could also be the final destination/POI and thus provide the street name and POI name to the user when they are using the navigation device for turn by turn directions to a POI.  
Regarding claims 4 & 13 where all the limitations of claim 1 are disclosed by Mikkola and Wako as described above.  Where it is further disclosed by Wako in at least figures 5 & 7 to have their system being able to present secondary POI to the user as the user can select another POI if the vehicle is already moving to another POI and change the routing to the new POI selected by the user.  It is also described by Mikkola in at least figures 6-7 to have their system being able to update the route based on a “new POI” that is inputted by the user.  
Regarding claim 5 where all the limitations of claim 4 are disclosed by Mikkola and Wako as described above.  Where it is further disclosed by Wako in at least figure 3 where they describe a POI database memory which would include all the POI that the user could search from when trying to find a POI to go to on the navigation device.  
Regarding claims 6 & 15 where it is disclosed by both Mikkola and Wako to have a geographic component which in both of the prior arts could be a GPS device as described in Wako in columns 6 lines 40-45 and column 7 lines 40-45 and Mikkola in paragraphs 4 and 84 to 
Regarding claim 14 where it is disclosed by both Mikkola and Wako to have GPS device which provides the geographical location component, as described by Mikkola in paragraphs 4 and 48 and Wako in column 6 lines 40-45 and column 7 lines 40-45.  
Regarding claim 16 where it is disclosed by Mikkola in at least figure 5b to have a display which displays the route information to the user and includes a turn direction.  Which in this instance is the indication that the user has to turn left to go to the “tower of Eiffel” which is in 1KM and about 2mins away.  
Regarding claim 17 where it is disclosed by Mikkola in at least figure 1 device labeled 110 and described in at least paragraphs 62, 69, 106 and 107 to have their system also include an internet capable cellular phone and the system receives the selected route via the internet.  
 
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mikkola and Wako as applied to claim 1 above, and further in view of Cheung US PG Pub 2007/0239348 A1.  

Regarding claim 9 where all the limitations of claim 1 are disclosed by Mikkola and Wako as described above.  However neither Mikkola nor Wako specifically disclose their inventions comprising travel by automobile and another portion of the selected route comprises travel by train.  
Cheung is directed to a waypoint adjustment for flexible routing and in paragraphs 24-25 and 28 they describe the system being able to provide a route which include multimodal 
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mikkola and Wako by the teachings of Cheung where they are all directed to the same field of endeavor of navigation devices and providing routes to the user.  Where one would have been motivated to modify Mikkola and Wako by the use of a known technique to improve similar devices in the same way, as taught by Cheung.  In this instance the modification of Mikkola and Wako whom do not use multimodal transportation to allow the user to reach their POI/destination when the primary mode of transportation will not get the user to their final POI/destination and hence another means of transportation may be needed due to physical or geographical obstacles that maybe along the route, as taught by Cheung.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –  
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 18 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1)/(a)(2) as being read upon by Yokota US PG Pub 2004/0204833 A1.  
Regarding claim 18 where it is disclosed by Yokota to have, “A device comprising: one or more processors [figure 3 shows cpu 49], memory storing instructions [figure 3 shows 41, VRAM, ROM and RAM also paragraph 45], the instructions being executable by the one or more processors [figure 3 and paragraphs 6 & 50 “cpu”], wherein the instructions comprise: receiving a starting location and an ending location from a user of the device [¶’s 4 & 45 GPS provides start location as it’s the current location of the device and user and end location is the desired destination/POI and nodes between the start and destination points]; receiving a route for the device wherein the route is based on the starting location [¶’s 4 & 45 describes GPS device which would provide current location of the device to allow it to route to the desired POI/destination], the ending location [¶ 51 describes entering destination/POI], and a plurality of routes previously travelled by client devices [figures 5A box labeled “recent routs” which would indicate that the system has stored previous routes taken by the user], wherein the route includes a turn from a first street onto a second street at a turn location [¶’s 7, 9 and 10 where they describe the turn directions the user has to take to reach the destination/POI]; receiving a current location of the device from the geographic location component [figures 1A-B at least paragraphs 9-11 and 45]; determining whether the current location of the device is approaching the turn location [figures 1A-B and at least paragraphs 7, 9 and 10 where the system can provide turn direction at intersection to ensure the user changes roads based on the route to reach the destination/POI]; determining whether the turn is associated with a location of a point of interest [figures 1A-B and ¶’s 7, 9 and 10]; determining whether a name of the second street is stored in a database [figures 1A-B and at least paragraphs 9-11 where the system can provide the name of the street on which the user has to turn on to from their current street]; and providing turn instructions to a user via the device when the device is approaching the turn location [figures 1A-  

Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yokota in further view of Sheha et al., US PG Pub 2005/0075119 A1 (hereafter Sheha).
Regarding claim 20 where all the limitations of claim 18 are disclosed by Yokota as described above.  Where it is not specifically disclosed by Yokota to have their system disclose, “the device further comprises a network interface device or modem and the route comprises receiving the route from a computer remote to the device via a network and the network interface device or modem.”  
Sheha is directed to a navigation system that uses cell phones.  Sheha in at least figure 1 shows that their system is able to communicate a route over a wireless communication network and allows the mobile computing device to receive the route via wireless communication.  Thus the device would have to have the required network interface and wireless modem.  This is rad upon by applicants claim to, “the device further comprises a network interface device or modem 
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yokota by the teachings of Sheha where they are both directed tot eh same field of endeavor of route guidance for a user.  Where one would have been motivated to modify Yokota by Sheha by combining prior art elements according to known methods to yield predictable results.  In this instance the modification of Yokota whom does not use wireless communication devices to allow for the sending of route information to portable devices which would improve the devices as it would not require so much memory on the portable devices as the map data could be sent to the phone wireless in small increments as the user moves along the route as taught by Sheha. 

Claims 1-6 & 10-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van buer et al., US PG Pub 2005/0125148 A1 (hereafter Van) in further view of Adam Barry et al., US Patent 7389285, (hereafter Barry).  

Regarding claims 1 & 10 where it is disclosed by Van to have their system carry out the method steps of:
“A method comprising: receiving, by one or more processors, a starting location and an ending location [¶ 15-18 & 21 route from start to destination]; receiving, by the one or more processors, a selected route for a first device wherein the selected route is selected based on the starting location, the ending location, and a plurality of routes previously travelled by client devices [¶’s 15-18, 21, 24 & 38-40 whereby the system provides a route based on the previous 
However, where Van does uses the previously traveled routes to present the new route to the user and thus one could assume that if a route was presented previously then it would be used again.  
However, if applicant believes that this does not specifically satisfy, “a selected route for a first device wherein the selected route is selected based on the starting location, the ending location, and a plurality of routes previously travelled by client devices…”  
Then the reference of Berry has been provided to show that one would use peer to peer ranking systems to provide a more accurate route and destination to a user based on reviewer experiences, as shown in figures 2-4 and the summary of their invention.  Furthermore, Barry discloses in at least paragraphs 7 and 27-28 to have their system also using weighting/filtering of the routes based on other users.  
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Van by the teachings of Berry, were Van only uses data from the client to provide routes to the user.  One would look to Berry where their invention increases the review data to provide a more accurate picture of ranking and quality of possible POI or routes.  Therefore, one would combine the two arts to allow for the device to provide the user with a more diverse pool of reviewers to provide information in regards to possible POI/routes.  

Regarding claims 2 & 11
Regarding claims 3 & 12 where it is disclosed by Van in figure 3 and paragraphs 39-41 to have, “the turn directions are a combination of a street name and a name of the point of interest.”  
Regarding claims 4 & 13 where it is disclosed by Van in figure 3 to have, “point of interest comprises a first point of interest, the method further comprising receiving, from a user, a name of a second point of interest and determining the ending location based on the second point of interest.”  Where by in figure 3 it shows the user going from home to the gym which is the first POI and then on to their work which is the second POI.  
Regarding claim 5 where it is disclosed by Van in figure 3 and further in at least paragraphs 3, 15, 32-33 & 50 where they describe, “determining the ending location further comprises searching a database containing the name and location of the second point of interest.”  
Regarding claim 6 where it is further disclosed by Van to have a starting location is received from the geographic location component, as described in paragraphs 3, 15, 32-33 and 50.   
Regarding claim 14 where it is disclosed by Van in at least paragraphs 39-42 to have, “the starting location is received from the geographic location component.”  
Regarding claim 15 where it is disclosed by Van in at least figures 1 & 2 to have a GPS device on the vehicle for helping in determining the position of the vehicle/device.   
Regarding claim 16 where it is further disclosed by Barry in at least figure 1 to have their device include a display screen which could show the user instruction for the turn by turn navigation described by Van in at least paragraph 40.  
 Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Van by the teachings of Berry, were Van only uses data from the 
Regarding claim 17 where it is disclosed by Van in at least paragraph 53 to have web based services and thus is read upon by applicants claim to, “the system comprises an Internet-capable cellular phone and the system receives the selected route via the Internet.”  

Allowable Subject Matter
Claims 7-9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255.  The examiner can normally be reached on M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BHAVESH V AMIN/Primary Examiner, Art Unit 3666